   Case 2:18-cv-02711-DDC-TJJ Document 1-1 Filed 12/31/18 Page 1 of 2
                                                 ELECTRONICALLY FILED
                                                     2018 Sep 27 AM 8:40
                                       CLERK OF THE DOUGLAS COUNTY DISTRICT COURT
                                               CASE NUMBER: 2018-CV-000287

            IN THE DISTRICT COURT OF DOUGLAS COUNTY, KANSAS
                            CIVIL DEPARTMENT

KYLIE M. BURTON,

                               Plaintiff,                      Case No.

       vs.                                                     Division No.

SOL SUTTIMANEE,                                                Chapter 60

                               Defendant.

                      PETITION PURSUANT TO CHAPTER 60

       COMES NOW the plaintiff, Kylie M. Burton, by and through counsel, and for her

cause of action against defendant, Sol Suttimanee, alleges and states as follows:

       1.      At all times relevant hereto, Plaintiff Kylie M. Burton, was a resident of

Douglas County, Kansas.

       2.      At all times relevant hereto, Defendant Sol Suttimanee, was a resident of

Jackson County, Missouri.

       3.      The incident out of which this cause of action arose occurred in Lawrence,

Douglas County, Kansas. Jurisdiction and venue properly reside herein.

       4.      On or about October 3, 2016, plaintiff was operating her 1994 Honda

Accord in an eastbound direction on West 23rd Street and stopped for a red light at

Haskell Avenue behind another stopped vehicle operated by Matthew T. Eber at the

intersection of West 23rd Street and Haskell Avenue.

       5.      At the selfsame time and place, defendant was operating his 1995 Lexus

S30 in the same eastbound direction on West 23rd Street approaching its intersection with

Haskell Avenue and the stopped vehicles when he negligently, carelessly, and

inattentively drove his vehicle into plaintiff’s vehicle propelling it into the back of the

Eber vehicle both initially and again, thereby causing the collision(s) set out herein.
  Case 2:18-cv-02711-DDC-TJJ Document 1-1 Filed 12/31/18 Page 2 of 2




       6.      At the aforementioned time and place, defendant also was operating his

vehicle while under the influence.   Defendant’s actions in operating a motor vehicle

while under the influence was wanton in nature.

       7.      As a result of defendant’s negligent, careless, inattentive operation of

his motor vehicle and his wanton conduct for which defendant is liable herein, plaintiff

was caused to suffer bodily injuries and damages including but not limited to past and

future pain, suffering, mental anguish, medical expenses and other damages, both

economic and non-economic in nature.

       WHEREFORE, plaintiff prays for damages and judgment against the defendant in

an amount in excess of Seventy-Five Thousand Dollars ($ 75,000.00), the costs of this

action and such other relief as the court deems just and proper.


                                      Respectfully submitted,


                                      /s/ Jay Thomas
                                      Jay Thomas, Ks. No. 9083
                                      THOMAS & BAYES-WEINER, LLC
                                      10955 Lowell, Suite 710
                                      P.O. Box 27307
                                      Overland Park, KS 66225
                                      Telephone: (913) 451-1616; Fax: (913) 322-0337

                                      ATTORNEY FOR PLAINTIFF


                               Demand For Trial By Jury

       COMES NOW the plaintiff and hereby demands a trial by jury herein.


                                      /s/ Jay Thomas




                                             2
